DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Response
Applicant’s submission of a response on 1/2/2022 has been received and considered. In the response, Applicant amended claims 1 and 10; cancelled claims 5 and 14. Therefore, claims 1 – 18 are pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments and arguments have overcome the prior art rejection. More specifically, Li et al. does not expressly disclose using a trained machine learning model to infer interior data for the physical objects
based on the exterior data, the interior data describing inferred internal structures of the
physical objects; wherein the physical objects include a plurality of buildings, wherein the exterior data describes exterior surfaces of the buildings, and wherein the interior data describes interior layouts or interior furnishings of the buildings, said interior layouts or interior furnishings being inferred by the trained machine learning model, based on the exterior surfaces of the buildings, to have a style consistent with said exterior surfaces of the buildings;
initiating gameplay of the video game in the generated virtual environment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715